Filed Pursuant to Rule 424b5 Registration No. 333-136432 The information in this preliminary prospectus supplement is not complete and may be changed. Neither this preliminary prospectus supplement nor the accompanying prospectus is an offer tosell the securities and neither is soliciting any offer to buy the securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion dated March 19, 2008 PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus dated August 9, 2006) $ APPALACHIAN POWER COMPANY % Senior Notes, Series Q, due 20 Interest on the Series Q Notes (the Senior Notes) is payable semi annually on and of each year, beginning , 2008. The Senior Notes will mature on , 20 . We may redeem the Senior Notes at our option at any time either as a whole or in part at a redemption price equal to 100% of the principal amount of the Senior Notes being redeemed plus a make-whole premium, if any, together with accrued and unpaid interest to the redemption date as described on page S-4 of this prospectus supplement. The Senior Notes do not have the benefit of any sinking fund. The Senior Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt from time to time outstanding, if any. We will issue the Senior Notes only in registered form in multiples of $1,000. Per Senior Note Total Public offering price % $ Underwriting discount % $ Proceeds, before expenses, to Appalachian Power Company % $ (1) Plus accrued interest, if any, from March , 2008. INVESTING IN THESE NOTES INVOLVES RISKS. SEE THE SECTION ENTITLED RISK FACTORS ON PAGE S-3 OF THIS PROSPECTUS SUPPLEMENT FOR MORE INFORMATION. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Senior Notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The Senior Notes are expected to be delivered in book-entry form only through The Depository Trust Company on or about March , 2008. Joint Book-Running Managers Barclays Capital JPMorgan RBS Greenwich Capital Co-Managers Calyon Securities (USA) Lazard Capital Markets Mizuho Securities USA Inc. UBS Investment Bank The date of this prospectus supplement is March , 2008. You should rely only on the information incorporated by reference or provided in this prospectus supplement and the accompanying prospectus and any written communication from us or the underwriters specifying the final terms of the offering. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus supplement is accurate as of any date other than the date on the front of the document. TABLE OF CONTENTS Page Prospectus Supplement RISK FACTORS S-3 USE OF PROCEEDS S-3 SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES S-3 Principal Amount, Maturity and Interest S-3 Optional Redemption S-4 Limitation on Liens S-5 Additional Information S-6 UNDERWRITING S-7 EXPERTS S-8 Prospectus THE COMPANY 2 PROSPECTUS SUPPLEMENTS 2 RISK FACTORS 2 WHERE YOU CAN FIND MORE INFORMATION 2 RATIO OF EARNINGS TO FIXED CHARGES 3 USE OF PROCEEDS 4 DESCRIPTION OF THE NOTES 4 PLAN OF DISTRIBUTION 10 LEGAL OPINIONS 11 EXPERTS 11 S-2 RISK FACTORS Investing in our securities involves risk. Please see the risk factors described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2007, which are incorporated by reference in this prospectus supplement and the accompanying prospectus. Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. The risks and uncertainties described are those presently known to us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations, our financial results and the value of our securities. USE OF PROCEEDS The net proceeds from the sale of the Senior Notes will be used for general corporate purposes relating to our utility business. These purposes may include paying at maturity the outstanding $200 million principal amount (or a portion thereof) of our 3.60% Senior Notes, Series G, which mature on May 15, 2008. We may also fund our construction program, repay advances from affiliates and replenish working capital. If we do not use the net proceeds immediately, we may temporarily invest them in short-term, interest-bearing obligations. As of March 14, 2008, advances from affiliates totaled approximately $211 million. We estimate that our construction costs in 2008 will approximate $726 million. SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES The following description of the particular terms of the Senior Notes supplements and in certain instances replaces the description of the general terms and provisions of the Senior Notes under Description of the Notes in the accompanying prospectus. We will issue the Senior Notes under an Indenture, dated as of January 1, 1998, between us and The Bank of New York, as Trustee, as supplemented and amended and as to be further supplemented and amended as of the issue date for the Senior Notes. Principal Amount, Maturity and Interest The Senior Notes will initially be issued in an aggregate principal amount of $ .
